Citation Nr: 0419937	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  02-06 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than February 
16, 1993 for a grant of service connection for an acneform 
skin condition.

2.  Entitlement to a disability rating in excess of 10 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant
K. Chance, Observer


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1969 to May 
1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The RO granted service connection 
for an acneform skin condition and assigned an initial 10 
percent evaluation, effective February 16, 1993.  The veteran 
timely perfected an appeal of this determination to the 
Board.  In March 2004, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing in 
Washington, DC.  

This matter also arises from a 1999 rating decision that 
denied an increased rating for post-traumatic stress 
disorder.

The issue of entitlement to a disability rating in excess of 
10 percent for post-traumatic stress disorder is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  On July 19, 1985, the veteran filed a claim of 
entitlement to service connection for a skin condition.

2.  The veteran failed to report to an August 1985 VA 
examination to evaluate his claimed skin condition.

3.  On October 4, 1985, VA issued the veteran a letter 
informing him that he failed to report for a scheduled VA 
examination and thus VA could not grant his claim, and that 
no further action would be taken on his claim unless VA 
received notification of willingness to report for an 
examination.

4.  The veteran abandoned the July 19, 1985 claim for service 
connection for a skin condition.

5.  On February 16, 1993, the veteran filed a new claim of 
entitlement to service connection for a skin condition due to 
exposure to herbicides.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 16, 
1993 for an award of disability compensation for an acneform 
skin condition have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.158, 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Initially, the Board observes that on November 9, 2000 the 
Veterans Claims Assistance Act of 2000 was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 [hereinafter VCAA].  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The record reflects that the veteran was provided with a copy 
of the appealed January 2001 Rating Decision and February 
2002 Statement of the Case.  These documents provided notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claim, and 
essentially notified him of the evidence needed to prevail on 
his claim.  By way of these documents, VA gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  Additionally, at a 
March 2004 Board hearing, the veteran was specifically 
informed of the evidence necessary to substantiate his claim 
for an earlier effective date.

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, post-service VA medical records, 
VA examination reports, and assertions made by the veteran in 
support of his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (describing harmless error).  The 
Board acknowledges that the veteran was not provided with the 
information and evidence necessary to substantiate a claim 
for an earlier effective date prior to the first agency of 
original jurisdiction (AOJ) adjudication of the claim in 
January 2001; however, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  In this regard, the Board observes that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, including a 
March 2004 Board hearing.  Additionally, VA has obtained and 
associated with the claims file every piece of evidence that 
the veteran has identified.  Furthermore, the veteran has not 
contended that there are any outstanding records.  In this 
case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the veteran covering all content 
requirements prior to the initial unfavorable AOJ decision is 
harmless error.  Under the circumstances in this case, the 
Board finds that the veteran has received the notice and 
assistance contemplated by law and adjudication of his claim 
based on the current record poses no risk of prejudice to the 
veteran.  See Bernard, 4 Vet. App. 384.  

Factual Background

On July 19, 1985, the veteran filed a claim of entitlement to 
service connection for a skin condition, to include as a 
result of exposure to herbicides.  

The record shows that the veteran failed to report to an 
August 1985 VA examination to evaluate his claimed skin 
condition.  

A September 1985 deferred rating decision notes that the 
veteran failed to report for a VA examination and thus his 
claim would be denied.  

On October 4, 1985, VA issued the veteran a letter informing 
him that he had failed to report for a scheduled VA 
examination and thus his claim was denied, and that no 
further action would be taken on his claim unless VA received 
notification of willingness to report for an examination.  
This letter was, however, returned as undeliverable.

On February 16, 1993, the veteran filed a new claim of 
entitlement to service connection for a skin condition due to 
exposure to herbicides.

At a March 2004 Board hearing, the veteran's representative 
stated that the veteran had received treatment and applied 
for a claim of service connection for a skin condition in 
December 1980 at the Erie VA Medical Center.  The veteran's 
representative admitted that he had reviewed the record but 
was unable to find any written documented evidence of a claim 
during that time frame.  Furthermore, the veteran testified, 
in essence, that he had moved around during the 1980s and had 
not notified VA of his new home addresses.  

Analysis

The veteran contends that he is entitled to an effective date 
earlier than February 16, 1993 for an award of disability 
compensation for an acneform skin condition.  The veteran 
asserts that he never received notice of the August 1985 VA 
examination or the October 1985 VA notice letter of denial of 
his claim.  The veteran further asserts that 38 C.F.R. § 
3.157 (2003) should be liberally construed to establish an 
earlier effective date.

The Board acknowledges that the October 4, 1985 VA notice 
letter of denial of his claim was returned as undeliverable; 
however, the Board observes that VA sent the letter to the 
last known address of record.  In this regard, the Board 
notes that VA's duty to assist the veteran is not a one-way 
street and that the veteran also has an obligation to assist 
in the adjudication of his claim.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Likewise, the Board notes that 
"in the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so there is no burden on the part of the VA to 
turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  Moreover, the Board observes that 
the veteran testified at his March 2004 Board hearing that he 
had failed to informed VA of his new home address each time 
he moved.

In addition, the Board observes that the October 4, 1985 
letter informed the veteran that no further action would be 
taken on his claim unless VA received notification of 
willingness to report for an examination.  In light of his 
failure to furnish the evidence requested by the October 4, 
1985 letter, the Board concludes that the veteran abandoned 
his July 19, 1985 claim.  38 C.F.R. § 3.158.  See Hurd v. 
West, 13 Vet. App. 449, 452 (2000) (38 C.F.R. § 3.158(a) 
requires no further action by the RO until a new claim is 
received, and once a claim is abandoned, VA need not advise a 
claimant of his appellate rights); see also Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1991) (abandonment pursuant 
to 38 C.F.R. § 3.158(a) cannot be set aside or waived on 
grounds of alleged ignorance of regulatory requirements, 
citing Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384-85 
(1947)).  Accordingly, the effective date of the grant of 
service connection for the veteran's acneform skin condition 
cannot be earlier than the date of a new claim filed after 
October 4, 1986.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 3.155 
(2003).

After carefully reviewing the record, the Board concludes 
that the veteran did not file a new claim of entitlement to 
service connection for an acneform skin condition until 
February 16, 1993.  As such, this must be the effective date 
of the award of service connection.  Application of the 
governing law permits no earlier effective date, as there is 
no document prior to February 16, 1993 that can be considered 
either a formal or informal claim for service connection for 
a skin condition.  In this regard, the Board reiterates that 
the veteran's claim of July 19, 1985 is found to be 
abandoned.  

The Board acknowledges that the record contains VA treatment 
reports for a skin condition dating from 1980 to 1982, and in 
May 1985 and December 1992.  In this regard, the Board 
observes that, even if the VA treatment reports dating from 
1980 to May 1985 were to be liberally construed as a claim, 
the October 4, 1985 VA notice of denial essentially reflects 
an adjudication of any prior claim of entitlement to service 
connection for an acneform skin condition.  As for the 
December 1992 report of VA treatment, the Board observes that 
a specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151.  In 
this case, the Board finds that the veteran did not file a 
specific claim for benefits until February 16, 1993.


ORDER

An effective date earlier than February 16, 1993 for an award 
of disability compensation for an acneform skin condition is 
denied.


REMAND

The veteran contends, in essence, that his service-connected 
post-traumatic stress disorder is more disabling than 
currently evaluated.  

The Board observes that in October 2000 the Board remanded 
this issue for further development.  Specifically, the Board 
remanded the issue to the RO for the issuance of a Statement 
of the Case in response to a February 2000 notice of 
disagreement.  The Board observes that the RO has not issued 
to the veteran a Statement of the Case regarding the issue of 
entitlement to a disability rating in excess of 10 percent 
for post-traumatic stress disorder.  Furthermore, the Board 
observes that the veteran submitted additional evidence 
regarding this issue at the March 2004 Board hearing.  

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In light of the foregoing, the 
claim must be remanded for compliance with the October 2000 
Board remand.

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should again review the issue of 
entitlement to a disability rating in 
excess of 10 percent for post-traumatic 
stress disorder and, if the claim is not 
resolved to the veteran's satisfaction, 
the RO must furnish the veteran and his 
representative a statement of the case 
addressing this issue, along with a VA 
Form 9, and afford them the appropriate 
opportunity to submit a substantive 
appeal perfecting an appeal on this 
issue.  The veteran and his 
representative are hereby advised of the 
need to file a timely substantive appeal 
with respect to this issue.  The issue 
should be returned to the Board if, and 
only if, a timely substantive appeal is 
received.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



